Kassal, J.
(dissenting in part). I would grant summary judgment to defendant Rem Discount Security Products Inc. (Rem) solely with respect to dismissing the second and third causes of action.
The second cause of action, for punitive damages, is legally deficient. It is well settled that a claim for punitive damages does not constitute a separate cause of action. (Green v Fischbein, Olivieri, Rozenholc & Badillo, 119 AD2d 345, 351; Carroll v New York Prop. Ins. Underwriting Assn., 88 AD2d 527, 528, Iv dismissed 57 NY2d 774; Bunker v Bunker, 73 AD2d 530.) Rather, such a claim constitutes only an element of the total damages sought on the underlying cause of action. (APS Food Sys. v Ward Foods, 70 AD2d 483; Goldberg v New York Times, 66 AD2d 718; M.S.R. Assocs. v Consolidated Mut. Ins. Co., 58 AD2d 858.)
Similarly deficient is the third cause of action by Kenneth Einhorn to recover for loss of "society, companionship and consortium of his wife”. The record clearly indicates that on the date of the injuries plaintiffs were not yet married, although they were engaged and Lori was in the process of moving into Kenneth’s apartment in the subject premises. They were not, however, actually married until April 10, 1983, almost two years after the assault.
Although this issue has not been addressed by the Court of Appeals, the Second and Fourth Departments have held that an action for loss of consortium may not be maintained unless *129the party seeking such damages was married to the injured person at the time the actionable conduct occurred. (See, Briggs v Butterfield Mem. Hosp., 104 AD2d 626; Rademacher v Torbensen, 257 App Div 91.) In Miller v Davis (107 Misc 2d 343) the cause of action was dismissed, notwithstanding that the parties were to be married on the date of the accident and were actually married the next day. As was observed by the Second Department in Briggs (supra, at 626): "[I]n virtually every jurisdiction of the United States, a lawful marriage at the time the claim arises is a prerequisite to recovery for loss of services (see, e.g., Weaver v Searle & Co., 558 F Supp 720; Laws v Griep, 332 NW2d 339 [Iowa]; Tremblay v Carter, 390 So 2d 816 [Fla App]; Sostock v Reiss, 92 Ill App 3d 200; Angelet v Shivar, 602 SW2d 185 [Ky]).”
Accordingly, I would dismiss the second and third causes of action as legally insufficient.
I cannot, however, agree with the majority that the entire complaint against Rem must be dismissed as a matter of law. The majority premises its determination to grant total summary judgment on the grounds that plaintiffs were neither in privity of contract with Rem nor within the class of persons to whom that security company owed a duty of care.
First, I note that it has long been recognized that "the absence of privity does not foreclose recognition of a duty” (Strauss v Belle Realty Co., 65 NY2d 399, 402), for "[t]here is nothing anomalous in a rule which imposes upon A, who has contracted with B, a duty to C and D and others according as he knows or does not know that the subject-matter of the contract is intended for their use”. (MaePherson v Buick Motor Co., 217 NY 382, 393.) Thus, I must disagree with the reasoning by which plaintiffs would be denied their day in court against Rem simply because the latter’s services were performed pursuant to a contract with the codefendant landlord.
Yet more troubling, is the majority’s position with respect to the scope of Rem’s duty of care. Here, it is urged that plaintiffs may not assert a claim in negligence against Rem because they did not have a special relationship with the security company which would render it obligated to prevent a third party from causing harm to plaintiff Lori Einhorn. This is not the issue. Rather, the issue is whether Rem could reasonably have perceived a risk to the tenants of the building if it performed its locksmith services negligently. As the Court *130of Appeals has recently reiterated: [T]he concept of a duty of care, which is essential to the law of negligence, has meaning only when it is considered in relation to both the harm that the duty exists to prevent and the class of individuals to whom it is owed. 'The risk reasonably to be perceived defines the duty to be obeyed, and risk imports relation; it is risk to another or to others within the range of apprehension’ that delimits the duty’s scope (Palsgraf v Long Is. R. R. Co., [248 NY 339] 344).” (Waters v New York City Hous. Auth., 69 NY2d 225, 228-229.)
Here, Rem undertook to install, repair and/or maintain the lock on the front door of the premises where plaintiff Kenneth Einhorn, then Lori Einhorn’s fiancé and now her husband, resided. As its very name, Rem Discount Security Products, Inc., denotes, Rem is in the business of providing goods and services that insure security. It is reasonable to assume that a business engaged in such services in this city is well aware of the risks created when its work is not properly performed. In working on the lock that secures the front door of the subject premises, Rem was, therefore, aware that the safety of persons residing therein, as well as that of their guests, was at stake and, indeed, that protection of such persons and their property was the very purpose of its work. Thus, we have here the " 'risk reasonably to be perceived * * * to another * * * within the range of apprehension’ ”, and its concommitant duty. (Waters v New York City Hous. Auth., supra, at 229, quoting Palsgraf v Long Is. R. R. Co., 248 NY 339, 344, supra.)
I further point out that acknowledging the existence of a category of persons to whom Rem owed a duty of care will not, as the majority fears, expose locksmiths to unlimited liability and contravene notions of "sound public policy”. Unlike in Moch Co. v Rensselaer Water Co. (247 NY 160), relied upon by the majority, the within plaintiffs are part of a limited and readily definable class, namely, the tenants, and their invitees, of the premises defendant has serviced for the purpose of providing security.
Once it has been determined that plaintiffs are within a category of persons to whom Rem owed a duty of care, we must turn to whether there exist issues of fact sufficient to defeat a motion for summary judgment. This "drastic remedy” is rarely granted in negligence cases. (Andre v Pomeroy, 35 NY2d 361, 364.) An examination of the record reveals no cause for exception here. The critical issues for the trier of fact are foreseeability and proximate cause, and it is in that *131regard that several factual issues should await resolution at trial. Among them are the nature and extent of the relationship between Rem and the codefendant owners of the building, the adequacy and timing of the repairs and/or installation made by Rem with respect to the front door lock, and the manner by which the assailant entered the building, including whether entry could have been gained by means other than the front door.
Accordingly, I would modify the order appealed from solely to the extent of dismissing the second and third causes of action, and otherwise affirm.
Murphy, P. J., and Carro, J., concur with Asch, J.; Sandler and Kassal, JJ., dissent in part in an opinion by Kassal, J.
Order, Supreme Court, New York County, entered on September 3, 1986, reversed, on the law, and summary judgment dismissing the complaint as against defendant Rem granted, without costs and without disbursements, and the appeal from the order of said court, entered on April 8, 1987 is dismissed as academic.